Case 2:20-mc-00196-HCN-DBP Document 9 Filed 11/20/20 PageID.56 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 UNITED STATES OF AMERICA ex rel.                     MEMORANDUM DECISION AND
 ANGELA D’ANNA,                                       ORDER GRANTING ADDITIONAL
                                                      REQUEST TO STAY
                        Plaintiff,
 v.                                                   Case No. 2:20-mc-196 HCN

 LEE MEMORIAL HEALTH SYSTEMS et                       District Judge Howard C. Nielson
 al.,
                                                      Magistrate Judge Dustin B. Pead
                        Defendants.


       This case is referred to the undersigned from Judge Howard Nielson in accordance with

28 U.S.C. § 636(b)(1)(B). (ECF No. 4.) On April 29, 2020, the court entered a memorandum

decision and order granting the request to stay this case. (ECF No. 7.) On October 26, 2020, a

status report was filed by Relator Angela D’Anna, in accordance with the court’s prior order.

In this status report Relator requests that the court “continue the stay in the above-captioned

action for an additional sixty (60) days pending a ruling on its objection” filed in a related

matter in the Middle District of Florida. (ECF No. 8 p. 2.) In accordance with the court’s prior

order, and upon considering the status report, the court extends the stay in this matter for an

additional sixty (60) days from the date of this order. The parties are to provide an additional

status report within sixty days.

       IT IS SO ORDERED.

      DATED this 20 November 2020.




                                             Dustin B. Pead
                                             United States Magistrate Judge


                                                  1
